On June 22, 1990, the appellant, Clifford Haughawout, Jr., was cited for driving while under a Financial Responsibility Act ("FRA") suspension in *Page 8 
violation of R.C. 4507.02(B). The officer issuing the citation noted on the ticket that Haughawout did not have a driver's license.
The case proceeded to trial wherein it was disclosed that Haughawout's license had expired in 1980. The FRA suspension in question went into effect on July 5, 1989. Haughawout moved for an acquittal at the close of the state's case, contending primarily that a valid driver's license was a prerequisite to driving under a suspension. The trial court overruled Haughawout's motion and Haughawout was found guilty.
                          Assignments of Error
"I. The trial court erred in denying appellant's Rule 29 motion for acquittal made at the close of evidence.
"II. The appellant's conviction was against the manifest weight of the evidence."
As these assignments of error are interrelated, they will be addressed together.
Haughawout's primary contention is that his conviction of driving while under a suspension (R.C. 4507.02[B]) was improper, as a valid license is a necessary prerequisite to such a conviction. R.C. 4507.02(B)(1) provides:
"No person, whose driver's or commercial driver's license or permit or nonresident's operating privilege has been suspended or revoked pursuant to Chapter 4509. of the Revised Code, shall operate any motor vehicle within this state, or knowingly permit any motor vehicle owned by him to be operated by another person in the state, during the period of the suspension or revocation, except as specifically authorized by Chapter 4509. of the Revised Code."
R.C. 4509.01 provides:
"(C) `License' includes any license, permit, or privilege to operate a motor vehicle issued under the laws of this state including:
"* * *
"(2) The privilege of any person to drive a motor vehicle whether or not such person holds a valid license[.]"
Thus, the General Assembly, at least as part of the financial responsibility law, prohibited the operation of a motor vehicle while a person's privilege to drive is suspended as well as his physical license. While the suspension of a license that has already expired would appear to be a vain act, such a suspension would prevent a license from being renewed until adequate security is provided and as such serves a purpose even when the license has otherwise expired. State v. Green (Oct. 15, 1987), Cuyahoga App. Nos. 52629 and 52630, unreported, 1987 WL 18483. *Page 9 
Accordingly, the fact that Haughawout did not in fact possess a valid license from the state of Ohio at the time of his arrest does not necessarily foreclose his conviction under R.C.4507.02(B) for driving while under an FRA suspension. Furthermore, it would appear that the proper time to challenge the subject FRA suspension is at the time it is imposed, not at the time of a subsequent offense.
For the aforementioned reasons, Haughawout's assignments of error do not have merit and are hereby overruled.
The judgment of the trial court is affirmed.
Judgment affirmed.
REECE, J., concurs.
COOK, J., concurs in judgment only.
CACIOPPO, P.J., dissents.